Citation Nr: 0329184	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-06 466 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Although the RO has framed the issues on 
appeal as entitlement to service connection for leprosy and 
coronary artery disease with hypertension, the veteran has 
provided clarification indicating that he is not claiming to 
have any disability due to leprosy other than cardiovascular 
disability.  The Board will limit its consideration 
accordingly.  

The Board also notes that in statements submitted in February 
and July 2002, the veteran stated that he was unemployed and 
totally disabled.  In view of these statements, the Board 
believes that the RO should contact the veteran and request 
him to clarify whether he is seeking pension benefits on the 
basis of permanent and total disability.  The RO should 
respond appropriately to any clarification provided by the 
veteran.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in August 2003; however, he failed to appear 
for the scheduled hearing without explanation and has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered withdrawn.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In August 2001 the RO sent the veteran a letter that was 
intended to comply with the notification requirements of the 
VCAA and the implementing regulations.  It informed the 
veteran that if the evidence and information requested in the 
letter were not received within 60 days, the RO would decide 
the claim based on the evidence of record and the records of 
any VA examinations and opinions obtained by the RO.  
Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

With respect to the duty to assist requirements of the VCAA, 
the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of the 
veteran's cardiovascular disability in view of the fact that 
the veteran has been granted service connection for diabetes 
mellitus. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate 
steps to obtain all pertinent evidence 
identified but not provided by the 
veteran.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  When all indicated record 
development has been completed, the 
veteran should be scheduled for an 
examination in order to determine the 
nature, extent, and etiology of any 
currently present cardiovascular 
disorders.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  Based upon the 
examination results, the review of the 
claims folder, and sound medical 
principles, the examiner should provide 
an opinion with respect with respect to 
each currently present cardiovascular 
disorder as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
period of military service or was 
caused or chronically worsened by his 
service-connected diabetes.  

The supporting rationale for each 
opinion expressed must also be 
provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




